 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                               No. 2:18-cv-0034 TLN CKD P
12                       Plaintiff,
13           v.                                        ORDER
14    A. DIMACULANGAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On March 9, 2020, the district court judge assigned to this case dismissed plaintiff’s

19   remaining Eighth Amendment claim against defendant Le with leave to amend. This action is

20   currently proceeding on plaintiff’s amended complaint (ECF No. 10). If plaintiff wishes to file a

21   second amended complaint in an attempt to cure the deficiencies with respect to his Eighth

22   Amendment claim against defendant Le, he must do so within 21 days. If plaintiff submits a

23   second amended complaint, the court will screen it pursuant to 28 U.S.C. § 1915A(a).

24          Plaintiff is informed that if he elects to file a second amended complaint, the court cannot

25   refer to a prior pleading in order to make the second amended complaint complete. Local Rule

26   220 requires that any amended complaint be complete in itself without reference to any prior

27   pleading. This is because, as a general rule, an amended complaint supersedes a previous

28   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended
                                                       1
 1   complaint, the previous pleadings no longer serve any function. Therefore, in a second amended

 2   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted 21 days to file a second

 4   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 5   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

 6   the docket number assigned this case and must be labeled “Second Amended Complaint.” If

 7   plaintiff does not file a second amended complaint within 21 days, this action will proceed on

 8   plaintiff’s amended complaint.

 9   Dated: March 24, 2020
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14   1
     goin0034.lta
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
